RESPONSE TO AMENDMENT

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 9, 2021 has been entered.
 
Claims 1-10 and 14 are pending in the application.  Claims 11-13 have been cancelled. 
Amendments to the claims, filed February 19, 2021, have been entered in the above-identified application. 

WITHDRAWN REJECTIONS
The 35 U.S.C. §103 rejection of claims 1-4, 6, and 8-10 over Russell (U.S. Pat. Pub. 2011/0185666) in view of Shimokuri (U.S. Pat. Pub. 2013/0078407), made of record in the office action mailed November 12, 2020, Page 2, Paragraph 5 has been withdrawn due to Applicant’s amendment in the response filed April 9, 2021.
The 35 U.S.C. §103 rejection of claims 5 and 7 over Russell (U.S. Pat. Pub. 2011/0185666) in view of Shimokuri (U.S. Pat. Pub. 2013/0078407) and Tang (U.S. Pat. Pub. 2016/0230293), made of record in the office action mailed November 12, 2020, Page 2, Paragraph 5 has been withdrawn due to Applicant’s amendment in the response filed April 9, 2021.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-4, 6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Russell (U.S. Pat. Pub. 2011/0185666) in view of Bess (U.S. Pat. Pub. 2016/0024782).
Regarding claims 1, Russell teaches a self-adhesive membrane (Abstract) permeable to water vapor for use on a building (Abstract), the membrane comprising a support that is permeable to air and water vapor (Paragraph [0017]), and a pressure-sensitive adhesive layer that is permeable to air and water vapor (Paragraph [0018]), and is secured to the underside of the support (Abstract).  
Russell fails to teach the membrane further comprising gas bubbles trapped between the support and the adhesive layer, wherein the gas bubbles are at least partially embedded in the adhesive layer.
Bess teaches a self-adhesive membrane (Abstract, Paragraph [0020]) permeable to water vapor for use on a building (Paragraph [0002]), the membrane comprising a support (Abstract), and a pressure-sensitive adhesive layer that is permeable to water vapor (Abstract, Paragraph [0023]), and is secured to the underside of the support (Abstract), the membrane further comprising gas bubbles (Abstract), wherein the gas bubbles are at least partially embedded in the adhesive layer (Paragraph [0029]).  In Fig. 5, Bess shows bubbles protruding from the surface of the adhesive layer (Fig. 5, Paragraph [0029]) which would mean the gas bubbles are trapped between the support and the adhesive layer.  Furthermore, Bess teaches the gas bubbles form a Abstract) which results in the adhesive having a high water vapor permeability allowing vapor to escape while being water resistant (Paragraph [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the membrane of Russell further comprise gas bubbles that are trapped between the support and the adhesive layer, wherein the gas bubbles are at least partially embedded in the adhesive layer as taught by Bess so that a flow path is formed through the adhesive layer which allows vapor to escape while still being water resistant.
Regarding claims 2 and 3, Bess fails to teach wherein the gas bubbles have a diameter less than the thickness of the adhesive layer and wherein the gas bubbles have a diameter less than or equal to 50 µm.
However, Bess teaches surfactants and water can be added to the adhesive copolymer composition to control bubble size, bubble density, viscosity, and stability of the copolymer (Paragraph [0028]).
Therefore, the exact bubble size of the gas bubbles is deemed to be a result effective variable with regard to the amount of surfactants and water in the adhesive composition.  It would require routine experimentation to determine the optimum value of a result effective variable, such as a diameter less than the thickness of the adhesive layer and a diameter less than or equal to 50 µm, respectively, in the absence of a showing of criticality in the claimed bubble size.  MPEP 2144.05 II B.  One of ordinary skill in the art would have been motivated by Bess to vary the amount of surfactant and water in the adhesive composition in order to vary the gas bubble size.  
30-100 microns, Paragraph [0045]).
Regarding claim 6, since Russell teaches the adhesive layer has a thickness of 30-100 microns, it would have been obvious to one of ordinary skill in the art for the adhesive layer to have an area density of between 100 and 160 g/m2.
Regarding claim 8, Russell teaches wherein the support consists of a polyurethane-based breathable thermoplastic film (Paragraph [0049]).
Regarding claim 9, Russell teaches wherein the support is a nonwoven support based on synthetic fibers selected from polypropylene (PP) (Paragraph [0048]).
Regarding claim 10, Russell teaches wherein the support consists of a laminar film comprising at least: an upper layer consisting of a nonwoven polypropylene film; a lower layer consisting of a nonwoven polypropylene film; and a central layer extending between the upper and lower layers and consisting of a breathable film (three layers of polypropylene (spunbound, microporous film, and spunbound), Paragraph [0048]).

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Russell (U.S. Pat. Pub. 2011/0185666) in view of Bess (U.S. Pat. Pub. 2016/0024782) and further in view of Tang (U.S. Pat. Pub. 2016/0230392).
Russell and Bess are relied upon as discussed above.
Regarding claims 5 and 7, Russell teaches that other thicknesses of adhesive coating may be employed (Paragraph [0045]) and that preferred adhesives are acrylic based adhesives with suitable strength for construction applications (Paragraphs [0020]-[0021]). Russell fails to teach 
Tang teaches a self-adhesive membrane (Abstract) for use on a building (Paragraph [0002]), the membrane comprising a support (polymeric membrane panel, Abstract), and a UV-crosslinked tackified acrylic hot-melt pressure-sensitive adhesive (acResin by BASF, Paragraph [0027]; Paragraph [0055] of the published instant application states that Ac Resin by BASF is a UV-crosslinked tackified acrylic hotmelt pressure-sensitive adhesive), and is secured to the underside of the support (Abstract).  Tang further teaches the adhesive layer may have a thickness of about 51 µm to about 381 µm (Paragraph [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the adhesive of Russell be a UV-crosslinked tackified acrylic hot-melt pressure-sensitive adhesive as taught by Tang as being a known usable acrylic based adhesive with suitable strength for construction application and for the adhesive to have a thickness of about 51 µm to about 381 µm as taught by Tang as being a known usable adhesive thickness.
While the reference does not specifically teach the claimed range of 130 µm, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Russell (U.S. Pat. Pub. 2011/0185666) in view of Bess (U.S. Pat. Pub. 2016/0024782) and further in view of Okamoto (U.S. Pat. Pub. 2010/0101723).
Russell and Bess are relied upon as discussed above.
Regarding claim 14, Russell in view of Bess fails to teach wherein the pressure-sensitive adhesive layer comprises an adhesive having a viscosity of between 1000 mPa·s and 5000 mPa·s.
Okamoto teaches an acrylic pressure-sensitive adhesive composition (Abstract).  Okamoto further teaches that for satisfactory coating workability and handleability, the viscosity of the acrylic pressure-sensitive adhesive composition is preferably 3 to 40 Pa·s (Paragraph [0064]).
It would have been obvious to one of ordinary skill in the art before the effect filing date of the invention to have the pressure-adhesive composition adhesive of Russell in view of Bess have a viscosity between 3 and 40 Pa·s (3000-40000 mPa·s) in order to have satisfactory coating workability and handleability.
While the reference does not specifically teach the claimed range of  1000 mPa·s and 5000 mPa·s, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed April 9, 2021 regarding the rejections of record have been considered but are moot due to the rejections being withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ELAINE M VAZQUEZ/Examiner, Art Unit 1788